DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a polyurethane elastomer as the elastomer species, the hindered phenol represented by Formula 1-1 as the hindered phenol species, and the hindered amine represented by Formula 2-2 as the hindered amine species in the reply filed on 2 December 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 30 December 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shijo et al., JP 2002-153418 A (“Shijo”)(machine translation provided herewith) in view of Kaushik et al., US 2014/0079898 (“Kaushik”).
Regarding claim 1, Shijo discloses a flexible endoscope tube comprising a core layer (i.e. a base tube) and an outer sheath material [0001, 0006].  Since the tube is disclosed as being flexible, the core layer is reasonably interpreted as being flexible. The outer sheath material corresponds to the claimed resin layer A and is formed from a blend comprising a first molecule and a second molecule [0006]. The first molecule of the outer sheath blend imparts flexibility and may be a urethane elastomer [0007-0009, 0054, 0098].  The second molecule imparts chemical resistance and may be a polyester elastomer [0010, 0011, 0054, 0098].  The first molecule (i.e. the polyurethane elastomer) is present in the blend in amounts of 0.1 to 3 parts by weight relative to 1 weight part of the second molecule (i.e. the polyester elastomer) [0012].  The polyurethane elastomer and polyester elastomer of the blend which forms the outer sheath respectively read on the claimed polyurethane elastomer and polyester elastomer.  The disclosed range of amounts of polyester elastomer in the blend encompasses or overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05). Shijo goes on to teach that the blend which forms the outer sheath may additionally comprise a light stabilizer and an antioxidant [0071]. 
Shijo is silent regarding the blend of the outer sheath comprising a hindered phenol and a hindered amine.
Kaushik discloses a polymer composition comprising a polyester thermoplastic elastomer and which is useful for forming tubular articles for introduction into a human body [abstract, 0006, 0009, 0033, 0035, 0042-0053].  The polymer composition may additionally comprise from about 0.5 to about 1.5 wt% of a light stabilizer and about 0.1 to about 1.5 wt% of an antioxidant [0010].  As an antioxidant Kaushik teaches a hindered phenol [0010, 0075].  As a light stabilizer Kaushik teaches a hindered amine [0010, 0076].
Shijo and Kaushik are both directed towards resin compositions which comprise a polyester elastomer, a UV stabilizer and an antioxidant and which are suitable for producing tubular articles for introduction into a human body. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized from 0.5 to about 1.5 wt% of a hindered amine light stabilizer and about 0.1 to about 1.5 wt% of a hindered phenol antioxidant in the blend which forms the outer sheath of the endoscope disclosed by Shijo because as is taught by Kaushik hindered amines and hindered phenols in these amounts were art recognized to be suitable as a light stabilizer and antioxidant in tubular medical articles comprising a polyester elastomer (see MPEP 2144.07). The hindered amine and hindered phenol in the outer sheath of the resulting endoscope tube would have respectively read on the claimed hindered amine and hindered phenol.  
Regarding claim 2, the ranges of amounts of hindered amine and hindered phenol taught by Kaushik read on the claimed ranges of amounts.
Regarding claims 3-6, as the hindered phenol antioxidant and hindered amine light stabilizer Kaushik respectively teaches Irganox 1010 and Tinuvin 770 which have the following structures.


    PNG
    media_image1.png
    196
    273
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    239
    294
    media_image2.png
    Greyscale





The molecular structures of Irganox 1010 (right) and Tinuvin 770 (left)

As can be seen in the structures illustrated above, Irganox 1010 reads on the hindered phenol compound (1) recited in claim 3 as well as the hindered phenol compound (1-1) recited in claim 4.  Additionally, the structure of Tinuvin 770 reads on the hindered amine compound 2 recited in claims 3, 6, and 7 as well the hindered amine compound (2-2) recited in claim 5 wherein subscript “r” is equal to two and subscript “s” is equal to one.
Regarding claims 8 and 9, Shijo teaches that the outer sheath may be composed of a plurality of layers wherein at least one of which is composed of the disclosed blend [0090].  As such, modified Shijo reasonably teaches a sheath further comprising a layer B which is composed of a blend of a polyurethane elastomer and a polyester elastomer which reads on the limitation of claims 8 and 9. 
Regarding claim 12, the amount of polyurethane elastomer present in the blend which forms the outer sheath taught by Shijo overlaps or encompasses, and therefore renders obvious, the claimed amount of polyurethane elastomer.
Regarding claim 13, while modified Shijo is silent regarding the flexible endoscope tube having a peracetic acid resistance, it is noted that the tube of modified Shijo would have been identical to or substantially identical to the tube claimed and disclosed by Applicant in terms of the composition of the outer layer.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the tube of modified Shijo would have intrinsically had a least some degree of peracetic acid resistance as claimed (see MPEP 2112V).
Regarding claim 14, modified Shijo does not teach or suggest that the blend which forms the outer sheath is required to comprise a polyamide elastomer.  As such, modified Shijo reasonably teaches an outer sheath which is free of polyamide elastomer.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shijo in view of Kaushik as applied to claim 1 above, and further in view of Iwasaka et al., US 2004/0193013 (“Iwasaka”).
Regarding claims 9 and 10, as is described above, modified Shijo teaches an endoscope tube which meets the limitations of claim 1.  Additionally, Shijo teaches that the outer sheath may comprise both an outer layer and an inner layer wherein the inner layer is formed from a highly elastic material and acts as a cushion [0088-0089].  Modified Shijo is silent regarding the inner layer of the outer sheath comprising a specific resin.
Iwasaka discloses a flexible endoscope tube comprising a plurality of layers disposed on a flexible base tube [abstract, 0012-0016, 0027-0029, 0064-0092].  Iwasaka teaches that the plurality of layers includes a layer which acts as cushion [0094, 0095].  Iwasaki teaches that the layer which acts as a cushion may preferably be formed from, inter alia, a polyurethane elastomer resin since such resins have high elasticity [0097].
Modified Shijo and Iwasaka are both directed towards an endoscope tube comprising a plurality of layers disposed on a flexible base tube.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the inner layer of the outer sheath of the endoscope tube of modified Shijo from a polyurethane elastomer as taught by Iwasaka in order to take advantage of the polyurethane elastomer’s high elasticity and because polyurethane elastomers were recognized in the art to be suitable for the purpose (see MPEP 2144.07).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shijo in view of Kaushik as applied to claim 1 above, and further in view of Takahashi, US 2012/0180896 (“Takahashi”).
Regarding claim 11, as is described above, modified Shijo teaches an endoscope tube which meets the limitations of claim 1.  Additionally, Shijo teaches that the outer sheath may comprise both an outer layer and an inner layer wherein the inner layer is formed from a highly elastic material and acts as a cushion making the tube more elastic [0088-0089].  Modified Shijo is silent regarding the inner layer of the outer sheath having a thickness ratio at both ends.
Takahashi discloses a flexible endoscope tube comprising an outer sheath comprising an inner and outer layer [abstract, 0033-0038, Fig. 2].  Takahashi teaches that when the endoscope comprises a two layer covering layer (i.e. a two layer outer sheath) it is possible to vary the thickness ratio between the two layers in in the axial direction order to affect the flexibility [0003].  
Modified Shijo and Takahashi are both directed towards endoscope tubes comprising a two layer outer sheath. In light of the teachings of Takahashi it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the thickness ratio of the inner and outer layers of the outer sheath of modified Shijo through routine experimentation in order to arrive a desired degree of flexibility at different regions of the tube (see MPEP 2144.05 II).  The resulting tube would have comprised ends having the relative thickness ratios recited in claim 11.  

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 8,580,063 to Koori et al. – discloses a flexible tube that has an outer coating the includes a lower layer of thermoplastic polyurethane elastomer and an upper layer of thermoplastic polyester elastomer (abstract, col 5 lines 5-7 and 45-50).

· Chanda, M et al., Plastic Fundamentals, Properties, and Testing, CRC Press, Boca Raton, 2008 (copy provided herewith) – teaches that thermoplastic polyester elastomers contain readily oxidizable polyether soft segments that make stabilization necessary (page 1-84 – section 1.16.3.7.  Chanda et al. teaches using two hindered amine antioxidants to stabilize thermoplastic polyester elastomers (page 1-84 – section 1.16.3.7).  Chanda et al. also teaches that antioxidants may also be used to stabilize thermoplastic polyurethane elastomers (page 1-84 – section 1.16.3.7).  Chanda et al. teaches using a hindered phenol for this purpose (page 1-84 – section 1.16.3.7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782